Citation Nr: 1428474	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to nonservice-connected burial benefits in excess of $600.00 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1960 to April 1969.  The Veteran died in April 2010.  The Appellant is the Veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim has been transferred to the RO in St. Louis, Missouri.  

The Veteran was scheduled for a Travel Board hearing on April 28, 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  

Burial allowances are warranted at differing rates when certain conditions are met. If a Veteran's death is the result of a service-connected disability, burial benefits in an amount not to exceed $2,000 may be paid. 38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a) (2013).  If a Veteran's death is not the result of a service-connected disability, however, benefits currently in an amount not to exceed $300 may be granted if, at the time of death, the Veteran was in receipt of pension or compensation. 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  A plot allowance can also be payable if a Veteran dies of a nonservice-connected disorder while properly hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c) .

Under 38 C.F.R. § 3.1601(a)(1), a claim for burial allowance may be executed by: (1) the funeral director, if the entire bill or any balance is unpaid; (2) the individual whose personal funds were used to pay burial, funeral, and transportation expenses; or (3) the executor or administrator of the estate of the Veteran or the estate of the person who paid the expenses of the Veteran's burial or provided such service.  If no executor or administrator has been appointed, then by some person acting for such estate who will make distribution of the burial allowance to the person or persons entitled under the laws governing the distribution of interstate estates in the State of the decedent's personal domicile.

The appellant in this case is the surviving son of the Veteran.  In this case, the appellant has already received $600 for nonservice connected burial benefits.  He argues that additional money is warranted to pay for the casket.  However, there appears to be a discrepancy as to who paid for the Veteran's burial expenses.  While the appellant asserted that he paid the burial expenses, a statement from Funeraria Conde Esquilin suggests that the Veteran's sister was the one who contracted their services.  While this statement indicates that the bill was paid, it is unclear who actually paid for the services.  

The RO sent the appellant a letter in May 2013 requesting evidence that he paid for the funeral arrangements of the Veteran.  To date no response was received.  On remand, an audit should be conducted to determine who, in fact, incurred the appellant's final burial expenses, in what capacity, and in what amount.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall conduct an audit in order to determine who, in fact, incurred the appellant's final burial expenses, in what capacity, and in what amount. In this endeavor, the funeral home, appellant and any other appropriate party should all be contacted and requested to provide proof of payment for any burial expenses of the Veteran.  An explanation of the authority under which any such payments were made should also be requested.

2.  The RO/AMC will then readjudicate the appellant's claim, to include consideration of any additional evidence obtained as a result of this Remand. If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).




